Motion Granted and Abatement Order filed April 22, 2014




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00294-CV
                                   ____________

  FEDEX HOME DELIVERY, JOAQUIN CASTRO AND TALAMENTES
                 ENTERPRISES, INC., Appellants

                                        V.

                         JEANETTE STONE, Appellee


                   On Appeal from the 361st District Court
                            Brazos County, Texas
                   Trial Court Cause No. 08-001967-CV-361

                            ABATEMENT ORDER

      On April 14, 2014, the parties notified this court that the parties had reached
an agreement to settle the issues on appeal and requested that the appeal be abated
for completion of the settlement. The motion is granted. Accordingly, we issue
the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until May 14, 2014. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM